COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-14-00238-CV
 IN RE: ANTHONY HUGH TUCK, JR.,
                                                '        AN ORIGINAL PROCEEDING
                               Relator.
                                                '                IN MANDAMUS
                                                '

                                  MEMORANDUM OPINION

       Relator, Anthony Hugh Tuck, Jr., has filed a petition for writ of mandamus against the

Honorable Martin Muncy, Judge of the 109th District Court of Andrews County, to set aside an

order holding him in contempt for failure to pay contractual alimony and to obtain life insurance.

The petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. We conclude that Relator has failed to

establish he is entitled to mandamus relief.


September 3, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)